Citation Nr: 1117225	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-42 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for recurrent dislocation of the right shoulder, status post capsulorrhaphy.  

2.  Entitlement to service connection for a left shoulder disability as secondary to service-connected recurrent dislocation of the right shoulder, status post capsulorrhaphy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to July 1988, with subsequent service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006, December 2007 and May 2009 rating decisions of the RO in Sioux Falls, South Dakota.  The November 2006 rating decision denied service connection for left shoulder rotator cuff tear, impingement, and acromioclavicular degenerative joint disease, status post Mumford procedure and rotator cuff repair.  The December 2007 rating decision denied entitlement to TDIU.  The May 2009 rating decision, in pertinent part, continued a 30 percent disability rating for recurrent dislocation of the right shoulder, status post capsulorrhaphy.  

Subsequently, an October 2009 rating decision determined that there had been clear and unmistakable error (CUE) in the May 2009 rating decision, specifically with respect to the evaluation of recurrent dislocation of the right shoulder, and assigned a retroactive increased evaluation of 40 percent from August 27, 2008.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  In this case, the Veteran has clearly expressed her desire to continue appealing for the assignment of a higher rating.

The Veteran requested a hearing before the Board in her substantive appeals.  A Travel Board hearing was initially scheduled for June 2008; at the request of the Veteran, this was later rescheduled as a videoconference hearing for July 2008.  The Veteran failed to report for the hearing, and she subsequently notified VA that she would never be able to make it to the RO for a hearing.  In November 2009, the Veteran requested a videoconference hearing with a local hearing officer in lieu of her previously-requested Board hearing.  The Veteran subsequently testified at a December 2009 hearing at the RO before a Decision Review Officer (DRO).  A transcript of that proceeding has been associated with the claims file.  

During the pendency of the appeal, a four-volume temporary file was created and associated with the claims file.

In December 2010, the Veteran submitted a statement complaining about the numbness in her arm and hand.  The RO asked Veteran's representative to clarify whether this statement was intended to be a claim for increased rating for her service-connected right upper extremity paresthesia.  In a January 2011, the Veteran's representative indicated that their attempts to contact the Veteran had been unsuccessful, and requested that the December 2010 statement be construed as a claim for increased evaluation for paresthesia of the right upper extremity.  Given that this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  This issue is therefore REFERRED to the RO for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on her part.





FINDINGS OF FACT

1. On November 22, 2010, the Board issued a decision addressing the issues of service connection for a left shoulder disability as secondary to service-connected recurrent dislocation of the right shoulder and entitlement to TDIU.  

2. At the time of the November 22, 2010 decision, a four-volume temporary file that was not available to the Board when it made its decision included evidence pertinent to the Veteran's service-connected disability rating and showed that the RO had granted an increased rating for the service-connected disability in October 2009 and granted service connection for an additional disability in June 2010.

3. The Veteran is right hand dominant.

4. The Veteran's recurrent dislocation of the right shoulder, status post capsulorrhaphy, is manifested by limitation of motion (as demonstrated by the extremely limited physical examinations), painful movement, no evidence of ankylosis, and subjective complaints of pain, weakness, stiffness, deformity, giving way, effusion, swelling, redness, and frequent flare-ups.  

5. The preponderance of the evidence is against a finding that the Veteran's left shoulder disability is etiologically related to her service-connected right shoulder disability or any other incident of service.  


CONCLUSIONS OF LAW

1. The November 22, 2010 Board decision addressing the issues of service connection for a left shoulder disability as secondary to service-connected recurrent dislocation of the right shoulder, status post capsulorrhaphy, and entitlement to TDIU is vacated.

2. The criteria for a disability rating in excess of 40 percent for recurrent dislocation of the right shoulder, status post capsulorrhaphy, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2010).

3.  The Veteran's left shoulder disability is not proximately due to or the result of her service-connected right shoulder disability or any other incident of her military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).  

In this case, the Board issued a decision on November 22, 2010 denying service connection for a left shoulder disability as secondary to service-connected recurrent dislocation of the right shoulder, status post capsulorrhaphy, and denying entitlement to TDIU.  The record reflects that the Veteran's claims file had previously been transferred to the Board in May 2008.  During the pendency of this appeal, the RO created a temporary file and began adjudicating several new claims filed by the Veteran.  In doing so, the RO issued, among other things, a rating decision in October 2009 granting an increased rating of 40 percent for recurrent dislocation of the right shoulder and a rating decision in June 2010 granting service connection for paresthesia of the right upper extremity with a 20 percent evaluation.  At the time of the November 22, 2010 decision, the Board was unaware of the existence of a temporary file at the RO.  This temporary file, comprising four volumes, did not become associated with the claims file until a decision was already rendered on this appeal.  Accordingly, the additional records in the temporary file, to include new claims filed by the Veteran and new rating decisions issued by the RO, were not before the Board when the November 2010 decision was issued.  Hence, the November 2010 decision was not based on consideration of all the available evidence and argument.  In order to assure due process, the Board has decided to vacate the November 2010 decision.

Accordingly, the November 22, 2010 Board decision addressing the issues of service connection for a left shoulder disability as secondary to service-connected recurrent dislocation of the right shoulder and entitlement to TDIU is vacated.  

In view of the Board's order vacating the November 22, 2010 Board decision, a new decision will now be rendered on the instant matter, and this decision entered as if the November 22, 2010 Board decision had never been issued.  However, in the interest of clarity, the Board will first discuss certain preliminary matters before proceeding with the new decision.

The Board has thoroughly reviewed all the evidence in the appellant's claims file, and has an obligation to provide reasons and bases supporting the decision.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Any error related to this element is harmless. 

Prior to the initial adjudication of the Veteran's claims, letters dated in August 2006, July 2007, September 2008 and March 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised the Veteran of the information necessary to substantiate the claims, including the requirements for secondary service connection, and of her and VA's respective obligations for obtaining specified different types of evidence.  The Veteran was informed of the specific types of evidence she could submit, which would be pertinent to her claims, and advised that it was ultimately her responsibility to support the claims with appropriate evidence.  

Since the Board has concluded that the preponderance of the evidence is against the service connection claim, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of her disability has on her employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  

The Veteran was given proper notice pursuant to the Vazquez requirements in the September 2008 and March 2009 letters and given ample opportunity to respond.  Subsequently, the increased rating claim was readjudicated in the October 2009 statement of the case (SOC) and December 2010 supplemental statement of the case (SSOC).  Thus, there was no deficiency in notice and a harmless error analysis is not necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records have been associated with the record.  Additionally, an attempt was made to obtain treatment records from Dr. Christensen.  The response indicated that the Veteran did not receive shoulder treatment from this doctor, given that this doctor was an OB/GYN, and the Veteran was notified of this negative response in the January 2008 SSOC.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.  

With respect to the service connection claim, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded VA examinations in October 2006 and June 2007 to obtain an opinion as to whether her left shoulder disability was caused or aggravated by her service-connected right shoulder disability.  The Board finds these opinions to be comprehensive and sufficient in addressing the matter of nexus.  In this regard, it is noted that each opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation for the conclusions that were reached.  The Board, therefore, concludes that the October 2006 and June 2007 examination reports are adequate upon which to base a decision in this case.  See Nieves-Rodriguez, 22 Vet. App. 295.  

As to the increased rating claims, the duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with appropriate VA examinations in April 2009 and April 2010.  The Board finds these opinions to be comprehensive and sufficient in addressing the severity of the Veteran's right shoulder disability.  In particular, these examinations are adequate upon which to base a decision here because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The Board is mindful that the examiners in both instances specifically noted that the examination was extremely limited.  However, this was clearly due to the Veteran's refusal to participate in the physical examination.  In this regard, the Board notes that although VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Given the Veteran's consistent lack of cooperation on examination, there is no indication that an additional examination would aid in substantiating the Veteran's claim here.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges that the appellant is competent to give evidence about what she experienced; for example, she is competent to report that she experiences certain symptoms.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  She is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because she does not have the requisite medical knowledge or training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran seeks an increased rating for her service-connected recurrent dislocation of the right shoulder, status post capsulorrhaphy, currently evaluated as 40 percent disabling under Diagnostic Code (DC) 5201 for limitation of motion.  As will be discussed in more detail below, 40 percent is the highest available rating under DC 5201 for limitation of motion of the arm to 25 degrees from the side for the major shoulder.  See 38 C.F.R. § 4.71a, DC 5201.  

The record reflects that the Veteran underwent right shoulder manipulation for adhesive capsulitis in March 2008.  VA treatment records for the period on appeal reflect treatment primarily for psychiatric problems, joint aches (fibromyalgia) and other disabilities unrelated to the right shoulder.  Rheumatology notes show limited pain with passive range of motion of shoulder but positive with active range of motion and limited beyond 90 degrees.  A treatment note dated in October 2008 shows the Veteran reporting not being able to perform range of motion testing for the right shoulder because it was too painful.  A treatment record dated in January 2010 reflects an impression of adhesive capsulitis (frozen shoulder).  

The Veteran was afforded VA examinations in April 2009 and April 2010 to assess the current nature and severity of her right shoulder disability.  At the April 2009 examination, the Veteran complained of sharp stabbing pain with any kind of movement.  She took several medications, which provided no relief for her pain.  The Veteran complained of weakness, swelling, giving way, and locking.  She also reported having flare-ups any time she had to use her arm.  No episodes of dislocation or recurrent subluxation were reported, and inflammatory arthritis and gout were denied.  Physical examination, which was extremely limited in part because the Veteran refused to remove her t-shirt, did not reveal any erythema, warmth or swelling.  A well-healed incisional scar on the anterior shoulder was tender to touch.  There was wincing with only light palpation.  It was noted that wincing with palpation over the areas of the shoulder blade, the upper shoulder, and the biceps was inconsistent.  The Veteran would not allow any passive range of motion.  Active range of motion revealed adduction to 30 degrees, and abduction past the body to 10 or 15 degrees.  The examiner was not able to address the DeLuca standards due to the Veteran's reluctance to perform any repetitive movements.  It was also noted that the Veteran refused to allow kinesiotherapy to do range of motion testing, stating that it was too painful.  The diagnosis was right shoulder pain.  Additional limitation of joint function was difficult to assess within the limits of the examination.  

On examination in April 2010, the Veteran reported symptoms of pain with weakness, stiffness, deformity, giving way, effusion, swelling and redness.  She denied any locking, episodes of dislocation or subluxation, heat, tenderness, drainage, lupus, gout, or rheumatoid arthritis.  She reported the right shoulder being painful with movement of any kind.  Her treatment regiment consisted of transcutanous electrical nerve stimulation (TENS) unit daily, and medications daily as needed.  The Veteran reported flare-ups of 10/10 that occur twice a week and last all day.  The examiner noted that it would be mere speculation to estimate the loss of function or motion during flare-ups.  Physical examination revealed no obvious atrophy, redness, swelling or warmth.  It was noted that with little use of an extremity, one would usually see some muscle atrophy, but none was present.  The Veteran reported tenderness to the shoulder and over the scars with the slightest touch.  There was a 12 cm x 2 mm semicircular scar at the medial right shoulder, as well as a 1 cm x 1 mm scar that was medial and slightly posterior to the right shoulder.  Both scars were very hypopigmented, superficial, regular, smooth and stable, without any ulcerations, breakdown, inflammation, edema, keloid, induration or inflexibility.  Both scars were tender to touch with extreme light palpation.  There did not appear to be any limitation of function related solely to either scar.  The examiner noted that the examination was extremely limited and that the Veteran reported being incapable of participating in certain movements.  Range of motion testing revealed flexion to 20 degrees with the goniometer at best and abduction to 30 degrees also with the goniometer.  The Veteran refused to attempt extension and declined external and internal rotation.  Three repetitions of flexion to 20 degrees resulted in additional pain, lack of endurance and coordination, but were negative for additional fatigue or weakness.  There was no obvious crepitation or grating palpated during the examination.  DeLuca standards could not be addressed because the Veteran refused to perform full repetitive movements.  The examiner was unable to determine if there was ankylosis of the shoulder joint where the scapula and humerus move as one piece.  The Veteran was diagnosed with right shoulder dislocation, status post capsulorrhaphy, with residuals of pain and limited range of motion.  The examiner explained that the examination was limited by the Veteran's refusal to participate in all aspects of the examination.  

The evidence of record indicates that she is right-handed.  As her right shoulder and arm are among her major extremities, they will be rated as such.  

Again, the Veteran's recurrent dislocation of the right shoulder, status post capsulorrhaphy, is currently assigned a 40 percent rating under Diagnostic Code 5201 for limitation of motion, which is the highest rating available under DC 5201. 

That is, DC 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.  Full range of motion of the shoulder is 0 to 180 degrees of abduction and forward elevation (flexion) and 0 to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I.

In Lineberger v. Brown, 5 Vet. App. 367, 370 (1993), the Court noted that as to the minimum 20 percent rating for limited shoulder motion, it should be clarified whether that rating is a result of limitation of motion of abduction only, or whether both limitation of motion of flexion and abduction are required.  Subsequently, the Court clarified in Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003), that for a 20 percent rating under Diagnostic Code 5201 the applicable plane of motion was not to be measured by limitation of motion of abduction alone to the shoulder level because 38 C.F.R. § 4.71, Plate I listed both abduction and forward elevation (flexion) as shoulder-arm movements.  Diagnostic Code 5201 did not specifically identify the plane of motion (although Diagnostic Code 5200 did refer to abduction), and the title of Diagnostic Code 5201 was "Arm, limitation of motion of" and appeared to be generic without specifying limitation based solely on abduction.  The Court left open the question of whether the ratings in Diagnostic Code 5201 required limitation in all planes or limitation in any one plane, but noted that it would be very difficult to satisfy Diagnostic Code 5201 if limitation were required in all planes.  

Accordingly, the Board concludes that for a rating under Diagnostic Code 5201 the limitation of motion may be in any one plane of motion, e.g., abduction or forward elevation (flexion).  

Clearly, however, the Veteran cannot receive a rating higher than 40 percent under DC 5201 because 40 percent is the highest available rating under that diagnostic code.  The pertinent inquiry, then, is whether the Veteran is entitled to a separate or higher rating under any other arguably applicable diagnostic code.  The Board concludes she is not.

With regard to availability of separate ratings for the right shoulder, the Board notes in VAOPGCPREC 9-04 VA General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  The Board notes, however, that by its terms, VAOPGCPREC 9-04 applies to the knee, not the shoulder.  Neither VA General Counsel nor the Court has expanded this concept to include any other joint.  It would be beyond the Board's authority to expand General Counsel's holding to include joints other than the knee.  See 38 U.S.C.A. § 7104(c) (explaining that the Board is bound in its decisions by the regulations and the precedent opinions of the chief legal officer of VA).  Furthermore, the Board notes that unlike the rating criteria for knee disabilities, which evaluate limitation of flexion and extension under separate diagnostic codes, namely Diagnostic Codes 5260 and 5261, the rating criteria for shoulder disabilities evaluate limitation of motion under a single diagnostic code, Diagnostic Code 5201.  The Board finds, therefore, the assignment of separate ratings for limitation of flexion and abduction under the same diagnostic code would constitute improper pyramiding.  See 38 C.F.R. § 4.14.  

Some alternative diagnostic codes for the right shoulder do provide for a rating higher than 40 percent.  Diagnostic Code 5200 provides ratings for ankylosis of the scapulohumeral articulation.  Under this diagnostic code, a 50 percent rating for the major shoulder may be assigned where there is unfavorable ankylosis, abduction limited to 25 degrees from side.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a.  

In this case, the medical evidence does not show the Veteran's right shoulder is ankylosed ("frozen") and, therefore, DC 5200 is not applicable.  That is, although range of motion testing at the April 2009 examination demonstrated abduction of only 10 or 15 degrees past the body, it was noted that the physical examination was "extremely limited" and that the Veteran refused to allow kinesiotherapy to do range of motion testing, stating that it was too painful.  In this regard, the Board finds the abduction findings based on the extremely limited physical examination to be not accurate or reliable for purposes of rating the severity of the Veteran's disability here.  In April 2010, physical examination was again "extremely limited" due to the Veteran's refusal to participate in all aspects of the examination.  This time, however, range of motion testing revealed abduction to 30 degrees with the goniometer.  The examiner noted that she was unable to determine whether there was ankylosis of the shoulder joint where the scapula and humerus move as one piece, noting that the Veteran refused to demonstrate.  The Veteran declined to be seen by kinesiotherapy for goniometry range of motion measurements before and after repeated use.  Given the Veteran's refusal to cooperate with the examinations and the fact that her subjective complaints are not substantiated by the examiner's objective findings, the Board finds her assertions at the examinations of being unable to move her arm and otherwise being precluded from significantly participate in range of motion testing to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  Based on the medical evidence of record, the Board does not find there to be any evidence of unfavorable ankylosis.  To the extent the Veteran's abduction was shown to be limited to 10 or 15 degrees past the body at the April 2009 examination, the evidence indicates that this was due to her refusal to cooperate with the examination.  Overall, the evidence of record does not support the assignment of a 50 percent rating under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Under this diagnostic code, a higher rating of 50 percent for the major shoulder may be assigned for fibrous union of the humerus.  An even higher rating of 60 percent for the major shoulder is warranted for nonunion of the humerus (false flail joint).  The maximum rating of 80 percent for the major shoulder requires loss of head of the humerus (flail shoulder).  38 C.F.R. § 4.71a. 

The evidence in this case does not demonstrate that the Veteran has fibrous union of the humerus, false flail joint, or flail shoulder.  A higher rating is therefore not warranted under Diagnostic Code 5202.  See 38 C.F.R. § 4.71a.  

With respect to the DeLuca criteria, it is noted that the April 2009 and April 2010 examiners were not able to perform the necessary testing to address this issue because the Veteran refused to perform the full repetitive movements.  Although the Veteran is certainly competent to report that she experiences symptoms of pain and weakness, as well as episodes of flare-ups, as previously noted, the Board finds her to be not credible as to her assertions about the severity and frequency of her symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); Caluza, 7 Vet. App. 510-511.  Moreover, the Board notes that the Veteran's symptoms to include flare-ups of increased pain were already taken into account in the assignment of her current 40 percent rating.  The Board finds that this rating properly compensates her for her symptoms.  Her functional impairment as a result of flare-ups of symptomatology does not warrant a greater disability evaluation than already assigned.  There is no medical evidence of record indicating that the Veteran currently experiences pain which causes additional limitation of motion beyond that contemplated by the assigned evaluation.  Accordingly, the Board finds that an even higher rating under Diagnostic Codes 5200 or 5202 for the same symptoms based on the DeLuca criteria is not warranted.  See 38 C.F.R. § 4.14 (avoidance of pyramiding).  

Thus, a higher rating is not available under the other diagnostic codes for shoulder disabilities.  

Finally, the Board will consider whether a separate compensable rating may be assigned for the Veteran's post-operative right shoulder scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805.  38 C.F.R. § 4.118.

During the pendency of this appeal, VA issued a clarifying final rule at 73 Fed. Reg. 54708-12 (Sept. 23, 2008) for evaluating scar disabilities under diagnostic codes 7800, 7801, 7802, 7803, 7804 and 7805.  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which she has not done here.  Therefore, the Board has no authority to consider these revisions in deciding this claim.  VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008). 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118 (2008).

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008). 

Under Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  A superficial scar is again defined in Note (1) as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008). 

In this case, the Veteran's scars are not shown to be deep or to cause limited motion.  At the April 2010 examination, the examiner did not find there to be any limitation of function related solely to either scar.  Thus, a compensable rating under Diagnostic Code 7801 is not warranted.  Additionally, the Veteran's scars are not shown to be at least 144 square inches in area, for a compensable rating under Diagnostic Code 7802, nor are they shown to be unstable, for a compensable rating under Diagnostic Code 7804.  Indeed, it was noted at the April 2010 examination that both scars were superficial, regular, smooth and stable, without any ulcerations, breakdown, inflammation, edema, keloid, induration or inflexibility.  Moreover, there is no credible evidence showing that the scars are painful on examination, so as to warrant a compensable rating under Diagnostic Code 7804.  Although there was wincing with the slightest palpation at both examinations, the April 2009 examiner specifically noted that the wincing was inconsistent.  In this regard, the Veteran's subjective complaints of pain on palpation over the scars do not appear to be credible.  See Caluza, supra.  Furthermore, as the Veteran's currently rating of 40 percent is already assigned based on limitation of motion, Diagnostic Code 7805 is not applicable.  In light of the foregoing, the Board concludes that a separate compensable rating is not warranted for the Veteran's right shoulder under any of the diagnostic codes for evaluating scars.  

Furthermore, the Board has considered the rule for staged ratings.  Fenderson, supra; Hart, supra.  However, as the evidence does not show that the criteria for a rating in excess of 40 percent for the recurrent dislocation of the right shoulder have been met at any time during the period on appeal, the Board concludes that staged ratings are inapplicable.

In light of the foregoing, the Board concludes that a higher rating for recurrent dislocation of the right shoulder is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."

On the most recent examination, the Veteran reported flare-ups of 10/10 that occurred twice a week and lasted all day; dressing herself precipitated these flare-ups and there were no alleviating factors.  She indicated that the inability to write, put her dog out, or answer the phone resulted in additional limitation or functional impairment during the flare-up.  Her limitations on activities of daily living included not being able to dress herself, do laundry, do cleaning, or drive.  She was also limited with grooming and eating.  The Veteran last worked in 2006; at her last job as a night auditor, her shoulder was interfering with her work.  Her medical records, however, reflect treatment primarily for psychiatric problems, joint aches (fibromyalgia) and other disabilities unrelated to the right shoulder.  Taking into account all of the relevant evidence of record, the Board finds that the Veteran's limitations due solely to orthopedic impairment of the right shoulder are already contemplated in her current rating as described above.  There is no evidence in the medical records of an exceptional or unusual clinical picture based on this particular disability.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 40 percent for the Veteran's right shoulder disability.

III. Service Connection

The Veteran is service-connected for recurrent dislocation of the right shoulder, status post capsulorrhaphy.  She contends that she developed a left shoulder disability as a result of compensating for use of the right shoulder.  For the reasons that follow, the Board concludes that service connection for a left shoulder disability is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The Board notes the Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of a left shoulder condition.  Indeed, the Veteran does not claim that she injured her left shoulder in the military or that her current left shoulder disorder is related to some incident in the military.  Rather, she claims her left shoulder disorder is attributable to her service-connected right shoulder disability.

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board may consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As an initial matter, the Board notes that there is medical evidence of a current left shoulder disability.  VA treatment records show that she was diagnosed with degenerative joint disease of the left acromioclavicular joint and left rotator cuff tear in August 2006.  Shortly thereafter, she underwent a left rotator cuff repair.  VA examination reports dated in October 2006 and June 2007 reflect a diagnosis of left shoulder rotator cuff tear, impingement, and acromioclavicular degenerative joint disease, status post Mumford procedure and rotator cuff repair.  

The inquiry that follows is whether the currently diagnosed left shoulder disability is proximately due to, or the result of, the service-connected right shoulder disability, as claimed by the Veteran.  

At the October 2006 VA examination, the Veteran reported that she always used her left arm for driving, but used her right (dominant) hand to write and both hands to eat.  The examiner opined that the Veteran's service-connected right shoulder disability did not cause the left shoulder condition.  It was noted that she did not have a history of doing heavy labor or other occupations that place high demand on the upper extremities; thus excess use of the left shoulder due to right shoulder limitations was not likely.  Although the Veteran reported that she had to drive with her left arm, this would not result in the development of acromioclavicular degenerative joint disease.  The examiner noted that the service-connected right shoulder was at least as likely as not aggravating the left shoulder to a mild degree; however, as she was not yet fully recovered from the left shoulder surgery, it was not possible to describe what portion of her left shoulder symptoms and findings were due to the aggravation by the service-connected right shoulder.  It was further noted that, on physical examination, the Veteran exhibited exaggerated pain behavior with lack of effort of strength and range of motion testing, and with flinching and complaints of pain on even superficial palpation of both shoulders in a generalized fashion.  

On further VA examination in June 2007, the Veteran reported that she used her right (dominant) hand to write and her left arm for most other activities.  Following physical examination of the left shoulder, it was noted that the Veteran did not appear to be able to perform a full or true effort on active or passive range of motion testing due to complaints of subjective pain; she quickly terminated all passive testing sometimes before the health technician or therapist could even apply passive pressure.  The examiner stated that there was little explanation as to how the Veteran suffered a left rotator cuff tear, given that the Veteran was unable to relate a history of trauma.  It was noted that the tear was a significant injury that required surgery, which would be most consistent with trauma in the past.  In addition, the Veteran had no history that would explain why lesser use of the right arm would cause her left shoulder problems; there was no history of having to do heavy work with her left shoulder as a result of her right shoulder problem, nor was there any history of injury caused by the right shoulder problem.  As the Veteran reported doing less-than-normal activities, as a result of her right shoulder problem, the examiner opined that it was less than likely that her right shoulder caused or aggravated her left shoulder problem.  

After reviewing and weighing all the evidence of record, the Board concludes that a preponderance of the evidence is against a finding that the Veteran's left shoulder disability is proximately due to or the result of her service-connected right shoulder disability.  See 38 C.F.R. § 3.310.  Although it was noted at the October 2006 examination that the left shoulder was at least as likely as not aggravated to a mild degree by the service-connected right shoulder, the June 2007 examiner found it to be less than likely that her right shoulder caused or aggravated her left shoulder problem.  With respect to this issue, the Board finds the June 2007 opinion to be more probative because the rationale provided by that examiner is based on, and well supported by, the Veteran's medical history (to include absence of trauma to the left shoulder) and the objective findings on examination.  

Moreover, the October 2006 examiner noted that the Veteran was not yet fully recovered from the left shoulder surgery at that time, and thus it was not possible to describe what portion of her left shoulder symptoms and findings were due to aggravation by the service-connected right shoulder.  The October 2006 VA examiner also noted the Veteran's "exaggerated pain behavior" during the exam.  For these reasons, the Veteran was provided another examination in June 2007, after having additional time to recover from the left shoulder surgery, and this time the examiner ruled out an etiological link between her service-connected right shoulder and her left shoulder disability.  

Aside from the October 2006 opinion, the only evidence of record supporting the Veteran's claim is her own lay opinion that her left shoulder disability is the result of having to compensate for use of the right arm.  The Veteran is certainly competent to attest to factual matters of which she has first-hand knowledge; for example, she is competent to report that she uses her left arm for driving.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, she is not competent to opine that the left shoulder disability is etiologically related to her right shoulder disability because she does not have the requisite medical knowledge or training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  Thus, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu, supra.  While Board accepts the Veteran's description of her symptoms, the Board finds the probative value of such to be outweighed by the June 2007 opinion, which rules out an etiological link between her left shoulder disability and her service-connected right shoulder.  

Furthermore, the Board cannot ignore the significance of the fact that the Veteran was found to exhibit "exaggerated pain behavior" at both VA examinations.  The June 2007 VA examiner, moreover, indicated that the severity of the Veteran's left shoulder disorder is unexplainable absent some significant trauma.  The Veteran, however, denied any specific injury or trauma to her left shoulder, but rather claimed her left shoulder pain worsened with time due to overcompensating for her right shoulder.  The June 2007 VA examiner, however, found such a connection unlikely in light of the fact that the Veteran denied any significant trauma to her left shoulder and denied any significant laborious job since her military service.  In this regard, the Board does not find the Veteran's statements concerning the symptomatology of her disability credible.  See Caluza, 7 Vet. App. 510-511.  As the evidence in this case weighs against a finding that the Veteran's left shoulder disability was caused or aggravated by her service-connected right shoulder, the Board concludes that service connection for a left shoulder disability on a secondary basis is not warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left shoulder disability as secondary to her service-connected right shoulder disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The November 22, 2010 Board decision addressing the issues of service connection for a left shoulder disability as secondary to service-connected recurrent dislocation of the right shoulder and entitlement to TDIU is vacated.  

A disability rating in excess of 40 percent for recurrent dislocation of the right shoulder, status post capsulorrhaphy, is denied.

Service connection for a left shoulder disability is denied.


REMAND

The Veteran contends that she is unemployable mainly due to the pain and numbness in her right upper extremity.  The record reflects that she recently submitted a statement in December 2010 complaining about the numbness in her arm and hand.  The Veteran's representative has requested that this statement be construed as a claim for increased evaluation for her paresthesia of the right upper extremity.  

The record reflects that the Veteran's only service-connected disability prior to August 27, 2008 was recurrent dislocation of the right shoulder, evaluated as 30 percent disabling.  The Veteran has a combined rating of 40 percent from August 27, 2008 to December 8, 2009, and 50 percent from December 8, 2009 onward.  These combined ratings are based on recurrent dislocation of the right shoulder and paresthesia of the right upper extremity.  

The Veteran indicates she has not worked since her left shoulder surgery in 2006 and that prior to that time she worked as a front desk supervisor working eight to ten hours per week.  She reports that at her last job, her shoulder was interfering with her work.  Prior to that time, she was a bus driver.  She complained of problems driving with her right hand, and indeed only used her left hand for driving.  

As previously noted, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green, 1 Vet. App. 121.  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath, 1 Vet. App. 589; 38 C.F.R. § 3.327(a).

In this case, the Veteran's disabilities were evaluated at an April 2010 examination.  The right shoulder was also evaluated the year before in April 2009.  These examiners, however, never addressed whether the Veteran was unemployable due solely to service-connected disabilities.  Indeed, no such opinion is currently of record.  As indicated above, the Veteran further claims her conditions have worsened and prevent any type of employment.

For these reasons, the Board finds that a new VA examination is warranted to ascertain the current severity of the Veteran's disabilities and the impact these disabilities have on her employability.

As indicated in the Introduction, the Veteran recently filed a claim seeking entitlement to an increased rating for right upper extremity paresthesia.  The rating for this disability is currently 20 percent, and therefore an increase in this rating may have a significant impact in the outcome of the TDIU claim currently on appeal.  For these reasons, the Board notes the Veteran's TDIU claim is "inextricably intertwined" with the raised increased rating claim.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Here, the AOJ is advised that the TDIU issue must be adjudicated after full development and adjudication of the Veteran's increased rating claim.  Id.

The AOJ should take this opportunity to obtain records from October 2010 to the present to ensure the file is complete.


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VAMC in Black Hills, South Dakota from October 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available. 

2. After the above records are obtained, to the extent available, schedule the Veteran for any and all appropriate examinations, to ascertain the current severity of all her service connected disabilities, namely, recurrent dislocation of the right shoulder, status post capsulorrhaphy, and paresthesia of the right upper extremity.  The examiner(s) must conduct all necessary tests to ascertain any manifestations of the Veteran's disabilities.

The examiner is also asked to provide an opinion of what overall effect, if any, the Veteran's service-connected disabilities have on her ability to obtain and retain employment; that is, whether it would preclude an average person from obtaining, or retaining, substantially gainful employment.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by non-service-connected disabilities.

The claims file must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

3. After the above is complete, and after full development and adjudication of any and all inextricably intertwined claims, to include consideration of whether an extraschedular evaluation is warranted, readjudicate the TDIU issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


